Appeal by the defendant from a judgment of the Supreme Court, Queens County (Buchter, J.), rendered June 10, 1992, convicting her of criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We have examined the record and find that the defendant’s plea of guilty was knowingly and intelligently entered. Appellate review of the remaining issue raised by the defendant was effectively waived by her as part of her plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.